J-S27025-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JOHN LEE                                   :
                                               :
                       Appellant               :   No. 2028 EDA 2021

         Appeal from the Judgment of Sentence Entered March 22, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-1111421-2001


BEFORE: STABILE, J., NICHOLS, J., and SULLIVAN, J.

MEMORANDUM BY NICHOLS, J.:                         FILED SEPTEMBER 20, 2022

        Appellant John Lee appeals nunc pro tunc from the judgment of

sentence imposed following the revocation of his probation. We reverse and

remand for resentencing.

        On May 27, 2004, Appellant pled nolo contendere to rape and corruption

of minors.1     On May 4, 2005, the trial court sentenced Appellant to an

aggregate term of five to ten years’ incarceration followed by fifteen years’

probation.2 Appellant’s probation was subsequently revoked several times.

Most recently, on March 22, 2018, the trial court revoked Appellant’s probation

and resentenced him to an aggregate term of seven-and-a-half to fifteen

____________________________________________


1   18 Pa.C.S. §§ 3121 and 6301, respectively.

2  Specifically, the trial court sentenced Appellant to five to ten years’
incarceration followed by ten years’ probation for rape and imposed a
consecutive term of five years’ probation for corruption of minors.
J-S27025-22



years’ incarceration.3         Appellant filed a timely post-sentence motion

requesting reconsideration of the sentence.4 Appellant did not file a direct

appeal.

        Appellant then filed a pro se petition pursuant to the Post Conviction

Relief Act (PCRA)5 on November 27, 2019. On August 30, 2021, the PCRA

court, concluding that Appellant had established the government interference

exception to the PCRA’s one-year time-bar,6 granted Appellant’s petition and

reinstated Appellant’s direct appeal rights nunc pro tunc.

        Appellant filed a timely notice of appeal nunc pro tunc on September 2,

2021. The trial court did not order Appellant to file a concise statement of

errors complained of on appeal under Pa.R.A.P. 1925(b), and Appellant did

not file one. The trial court filed a Rule 1925(a) opinion conceding that it failed

to adequately explain its reasons for imposing Appellant’s sentence.

        On appeal, Appellant raises the following issue:

        The sentencing court abused its discretion when it sentenced
        [Appellant] to an excessively [] harsh sentence with inadequate
____________________________________________


3 Specifically, the trial court resentenced Appellant to five to ten years’
incarceration for rape and a consecutive term of two-and-a-half to five years’
incarceration for corruption of minors.

4 An order ruling on Appellant’s post-sentence motion does not appear on the
trial court docket or in the certified record. Because a timely post-sentence
motion following the revocation of probation does not toll the appeal period,
the trial court’s failure to rule on this motion does not affect the finality of the
judgment of sentence. See Pa.R.Crim.P. 708(E).

5   42 Pa.C.S. §§ 9541-9546.

6   42 Pa.C.S. § 9545(b)(1)(i).

                                           -2-
J-S27025-22


      reasons on the record as required by . . . 42 Pa.C.S. § 9721 and
      case law.

Appellant’s Brief at 8.

      Appellant argues that the trial court erred by failing to state its reasons

for imposing the instant sentence of seven-and-a-half to fifteen years’

incarceration on the record. Id. at 15-16. Appellant also contends that the

trial court imposed a manifestly excessive sentence for a technical violation of

probation without considering mitigating factors. Id. at 15-17.

      The Commonwealth “concurs [that the trial court failed to provide

sufficient reasons for its sentence] and does not oppose a remand for

resentencing so the court may properly consider the relevant factors.”

Commonwealth’s Brief at 6.

      It is well settled that

      challenges to the discretionary aspects of sentencing do not entitle
      an appellant to review as of right. An appellant challenging the
      discretionary aspects of his sentence must invoke this Court’s
      jurisdiction by satisfying a four-part test:

      We conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. [708]; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, 42 Pa.C.S. § 9781(b).

Commonwealth v. Proctor, 156 A.3d 261, 273 (Pa. Super. 2017) (some

citations omitted and formatting altered). “A substantial question exists only

when the appellant advances a colorable argument that the sentencing judge’s


                                      -3-
J-S27025-22



actions were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the sentencing

process.” Id. (citation omitted).

      Instantly, Appellant preserved his sentencing issue in a post-sentence

motion, filed a timely appeal, and included a Pa.R.A.P. 2119(f) statement in

his brief.   See id.   We conclude that Appellant has raised a substantial

question for our review. See Commonwealth v. Flowers, 149 A.3d 867,

871 (Pa. Super. 2016) (stating that a “claim that sentencing court failed to

state adequate reasons for sentence imposed presents substantial question

regarding appropriateness of sentence” (citation omitted)).

      Our standard of review is as follows:

      We review a sentence imposed following a revocation of probation
      for an error of law or an abuse of discretion. . . . An abuse of
      discretion is not merely an error of judgment, but if in reaching a
      conclusion the law is overridden or misapplied or the judgment
      exercised is manifestly unreasonable, or the result of partiality,
      prejudice, bias, or ill will, as shown by the evidence or the record,
      discretion is abused.

Id. at 873 (citations omitted).

      Section 9721 of the Sentencing Code states, in relevant part, “[i]n every

case in which the court . . . resentences a person following revocation of

probation . . . the court shall make as a part of the record, and disclose in

open court at the time of sentencing, a statement of the reason or reasons for

the sentence imposed.”       42 Pa.C.S. § 9721(b); see also Pa.R.Crim.P.

708(D)(2) (providing that during sentencing following the revocation of



                                      -4-
J-S27025-22



probation, “[t]he judge shall state on the record the reasons for the sentence

imposed”).

      This Court has explained that

      the requirement that a trial court explain its sentence under
      Section 9721 and corresponding Criminal Rule [of Procedure] 708
      has two components. First, the court must state its reasons on
      the record at the time the sentence is imposed. Requiring the
      sentencing court to state its reasons at that time provides a
      procedural mechanism for the aggrieved party both to attempt to
      rebut the court’s explanation and inclination before the sentencing
      proceeding ends, and to identify and frame substantive claims for
      post-sentence motions or appeal.

                                  *    *    *

      Second, although [a] sentencing court need not undertake a
      lengthy discourse for its reasons for imposing a sentence, . . . the
      record as a whole must reflect the sentencing court’s
      consideration of the facts of the crime and character of the
      offender.

Flowers, 149 A.3d at 875-76 (citations and quotation marks omitted).

      Here, as noted previously, both parties and the trial court agree that the

trial court failed to provide adequate reasons for Appellant’s sentence. In its

Rule 1925(a) opinion, the trial court stated that “[u]pon a full review of the

record, this court concedes that the reasons it stated for its March 22[, 2018]

sentence were insufficient to support a lengthy state sentence for a technical

violation of probation.”   Trial Ct. Op., 11/9/21, at 2 (formatting altered).

Based on our review of the record, we agree with the trial court’s conclusion.

Therefore, we remand this matter for resentencing. See Flowers, 149 A.3d

at 875-76.




                                      -5-
J-S27025-22



      Judgment of sentence vacated.   Case remanded for resentencing.

Jurisdiction relinquished.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/20/2022




                                -6-